7DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species (a) in the reply filed on 1-31-2022 is acknowledged. Claim 3 is currently withdrawn from examination as being drawn to a non-elected embodiment.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configuration of the slide device  be driven by a wheel or an electric motor as presented in claims 5 and 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted that the objection with regard to claim 6 is only unclear in view of the elected species (A) as portrayed in figures 5A and 5B.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Title of Invention Is Not Descriptive
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites: “a wheel, wherein the slide device is configured to be driven while interlocking with rotation of the wheel”.  It is unclear in view of the drawings and specification how the slide device of the elected embodiment depicted in figures 5A and 5B can be operated through the wheels of the 
 Claim 6 recites: “an electric motor, wherein the slide device is configured to be driven by the electric motor”.  It is unclear in view of the drawings and specification how the slide device of the elected embodiment depicted in figures 5A and 5B can be operated an electric motor.  The specification and drawings combined clearly state and show the use of an electric motor in view of other unelected embodiments, however lack proper details in view of the elected embodiment.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zwolinski (GB 2414914).
Regarding claims 1-2 and 4, Zwolinski discloses a lawn mower comprising: a power source; a rotation shaft configured to be rotated by power of the power source; a cutter blade configured to be rotated by the rotation shaft so as to cut grass: a body portion including a housing containing, the cutter blade, and a grass clippings discharge passage configured to discharge grass clippings cut by the cutter blade from the housing; a grass clippings container detachably attached to the body portion and configured to contain grass clippings (Figure 1 shows a traditional lawn mower as described on page 1 lines 5-15); 
and a slide device, wherein the grass clippings discharge passage includes: an upstream opening connected to the housing; and a downstream opening for ejecting grass clippings to outside of the body portion, wherein the grass clippings container is provided to cover the downstream opening of the grass clippings discharge passage, includes an opening opened toward the body portion and connected to the body portion, an end surface facing the opening, and a side surface extending from the opening to the end surface, and is configured to contain grass clippings ejected from the downstream opening of the grass clippings discharge passage, and wherein the slide device is configured to adjust a distance between the downstream opening of the grass clippings discharge passage and the end surface of the grass clipping container (Figure 3 shows an uncompressed operational position of the lower section 11b of the grass container.  Figure 4 shows a compressed storage position of the lower section. The slide device is considered to be the expandable and contractible sides of the lower portion that allows the lower portion to be compressed as shown between figures 3 and 4 which is considered to be capable of being performed by an operator.  Compression of the bag would adjust a portion of the rear walls position in relation to the discharge opening of the mower by some minor distance).




Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suhara (US 2011/0197560).
Regarding claim 1, Suhara discloses a lawn mower (1) comprising: a power source (9); a rotation shaft configured to be rotated by power of the power source; a cutter blade configured to be rotated by the rotation shaft so as to cut grass: a body portion including a housing containing, the cutter blade (Figure 1 shows mowing device 16 with case 25 that houses rotating blades 26), and a grass clippings discharge passage (29) configured to discharge grass clippings cut by the cutter blade from the housing; a grass clippings container (30) detachably attached to the body portion (Detaches by sliding upwards as shown in figure 1) and configured to contain grass clippings; and a slide device (31), wherein the grass clippings discharge passage includes: an upstream opening connected to the housing; and a downstream opening for ejecting grass clippings to outside of the body portion, wherein the grass clippings container is provided to cover the downstream opening of the grass clippings discharge passage, includes an opening opened toward the body portion and connected to the body portion, an end surface facing the opening, and a side surface extending from the opening to the end surface, and is configured to contain grass clippings ejected from the downstream opening of the grass clippings discharge passage, and wherein the slide device is configured to adjust a distance between the downstream opening of the grass clippings discharge passage and the end surface of the grass clipping 

Regarding claim 4, Suhara discloses wherein the slide device is configured to be driven by operation of an operator (Figure 8 shows an operators controls for the slide device). 

Regarding claim 5, Suhara discloses a wheel (66), wherein the slide device is configured to be driven while interlocking with rotation of the wheel (The slide device interlocks with the wheel 66via wires 58 and 59 to operate).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suhara (US 2011/0197560).
Regarding claim 6, Suhara discloses the use of a hydraulic actuator to operate the slide device and is therefore lacking the use of an electric motor.  
Examiner takes official notice that it is old and well known to interchange hydraulic actuators with electric ones that require the use of electric motors.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have replaced the hydraulic system with an electric one that utilizes electric motors.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hebbard (USPN 7013627) Slide device (95) of Hebbard would be considered to move an end of the bag (70) away and toward the discharge of the mower (10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671